      Case: 3:21-cv-00708-JRK Doc #: 1 Filed: 03/31/21 1 of 9. PageID #: 1




                UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF OHIO


EQUAL EMPLOYMENT                           )
OPPORTUNITY COMMISSION,                    )     CASE NO.
                                           )
                 Plaintiff,                )
                                           )
v.                                         )     COMPLAINT
                                           )     AND JURY DEMAND
CHARTER SENIOR LIVING, LLC,                )
                                           )
                 Defendant.                )
                                           )
                                           )
                                           )
                                           )

                       NATURE OF THE ACTION

     This is an action under Title I of the Americans with Disabilities

Act of 1990 and Title I of the Civil Rights Act of 1991 to correct

unlawful employment practices on the basis of disability and to provide

appropriate relief to Nicole Woods. As alleged with greater particularity

in paragraph 13 below, the Commission alleges that Defendant, Charter

Senior Living, LLC, violated the Americans with Disabilities Act by

discharging Woods because of her disability.

                      JURISDICTION AND VENUE

1.   Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451,
      Case: 3:21-cv-00708-JRK Doc #: 1 Filed: 03/31/21 2 of 9. PageID #: 2




1331, 1337, 1343, and 1345. This action is authorized and instituted

pursuant to Section 107(a) of the Americans with Disabilities Act of

1990 (“ADA”), 42 U.S.C. § 12117(a), which incorporates by reference

Sections 706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964

(“Title VII”), 42 U.S.C. § 2000e-5(f)(1) and (3), and pursuant to Section

102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

2.   The employment practices alleged to be unlawful were committed

within the jurisdiction of the United States District Court for the

Northern District of Ohio.

                                    PARTIES

3.   Plaintiff, the Equal Employment Opportunity Commission (the

“Commission”), is the agency of the United States of America charged

with the administration, interpretation and enforcement of Title I of the

ADA and is expressly authorized to bring this action by Section 107(a)

of the ADA, 42 U.S.C. § 12117(a), which incorporates by reference

Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1).

4.   At all relevant times, Defendant, Charter Senior Living, LLC (the

“Employer”), has continuously been a corporation doing business in the




                                       2
          Case: 3:21-cv-00708-JRK Doc #: 1 Filed: 03/31/21 3 of 9. PageID #: 3




State of Ohio and the City of Sylvania and has continuously had at least

fifteen (15) employees.

5.    At all relevant times, Defendant Employer has continuously been

an employer engaged in an industry affecting commerce under Section

101(5) of the ADA, 42 U.S.C. § 12111(5) and Section 101(7) of the ADA,

42 U.S.C. § 12111(7), which incorporates by reference Sections 701(g)

and (h) of Title VII, 42 U.S.C. §§ 2000e(g) and (h).

6.    At all relevant times, Defendant Employer has been a covered

entity under Section 101(2) of the ADA, 42 U.S.C. § 12111(2).

                       ADMINISTRATIVE PROCEDURES

7.    More than thirty days prior to the institution of this lawsuit,

Nicole Woods filed a charge with the Commission alleging violations of

the ADA by Defendant Employer.

8.    On October 16, 2020, the Commission issued to Defendant a

Letter of Determination finding reasonable cause to believe that the

ADA was violated and inviting Defendant Employer to join with the

Commission in informal methods of conciliation to endeavor to

eliminate the unlawful employment practices and provide appropriate

relief.


                                           3
      Case: 3:21-cv-00708-JRK Doc #: 1 Filed: 03/31/21 4 of 9. PageID #: 4




9.    The Commission engaged in communications with Defendant

Employer to provide Defendant the opportunity to remedy the

discriminatory practices described in the Letter of Determination.

10.   The Commission was unable to secure from Defendant Employer a

conciliation agreement acceptable to the Commission.

11.   On December 22, 2020, the Commission issued to Defendant

Employer a Notice of Failure of Conciliation advising Defendant that

the Commission was unable to secure from Defendant a conciliation

agreement acceptable to the Commission.

12.   All conditions precedent to the institution of this lawsuit have

been fulfilled.

                        STATEMENT OF CLAIMS

13.   In August and September 2019, Defendant Employer engaged in

unlawful employment practices at its Sylvania, Ohio location in

violation of Section 102(a) of the ADA, 42 U.S.C. § 12112(a).

      a.    Nicole Woods is a qualified individual with a disability under

            Sections 3 and 101(8) of the ADA, 42 U.S.C. §§ 12102 and

            12111(8). Defendant regarded Woods as having a disability

            by subjecting her to an adverse employment action,


                                       4
Case: 3:21-cv-00708-JRK Doc #: 1 Filed: 03/31/21 5 of 9. PageID #: 5




     discharge, because of nerve damage to her right hand, a

     physical impairment.

b.   In May 2019, Woods applied to work for Defendant as a

     nursing assistant or caregiver.

c.   Approximately two months later, on July 30, 2019,

     Defendant offered Woods a position contingent upon the

     completion of a physical fitness assessment.

d.   Woods successfully completed the physical fitness

     assessment the following day and started working for

     Defendant as a nursing assistant.

e.   Woods worked without incident until Defendant’s newly

     hired director asked to shake her hand when he met her.

     When Woods held out her left hand, the director informed

     her that he only shook a person’s right hand. At that point,

     she informed him that she had nerve damage in her right

     hand.

f.   As a result of this conversation, Defendant told Woods she

     could no longer work until she completed a second physical

     assessment.


                                 5
      Case: 3:21-cv-00708-JRK Doc #: 1 Filed: 03/31/21 6 of 9. PageID #: 6




      g.   When Woods completed her second physical assessment on

           or about September 5, 2019, the medical examiner concluded

           that Woods met the standards set forth in the physical

           assessment form, but the examiner declined to pass Woods

           unconditionally.

      h.   Despite Woods’s meeting the standards of the physical

           examination and not having any difficulty performing her

           job, Defendant would not let Woods return to work.

      i.   Defendant violated the ADA by discharging Woods because

           of her physical impairment.

14.   The unlawful employment practices complained of in

paragraph 13 above were intentional.

15.   The unlawful employment practices complained of in paragraph

13 above were done with malice or with reckless indifference to the

federally protected rights of Woods.

                          PRAYER FOR RELIEF

      WHEREFORE, the Commission respectfully requests that this

      Court:




                                       6
      Case: 3:21-cv-00708-JRK Doc #: 1 Filed: 03/31/21 7 of 9. PageID #: 7




     A.      Grant a permanent injunction enjoining Defendant

Employer, its officers, agents, servants, employees, attorneys, and all

persons in active concert or participation with it, from terminating the

employment of qualified employees because they have disabilities or

because they are regarded as disabled.

     B.      Order Defendant Employer to institute and carry out

policies, practices, and programs which provide equal employment

opportunities for qualified individuals with disabilities, and which

eradicate the effects of its past and present unlawful employment

practices.

     C.      Order Defendant to make Woods whole by providing

appropriate back pay with prejudgment interest, in amounts to be

determined at trial, and other affirmative relief necessary to eradicate

the effects of its unlawful employment practices, including but not

limited to reinstatement or front pay.

     D.      Order Defendant Employer to make whole Woods by

providing compensation for past and future pecuniary losses resulting

from the unlawful employment practices described in paragraph 13

above in amounts to be determined at trial.


                                       7
      Case: 3:21-cv-00708-JRK Doc #: 1 Filed: 03/31/21 8 of 9. PageID #: 8




     E.    Order Defendant Employer to make whole Woods by

providing compensation for past and future nonpecuniary losses

resulting from the unlawful practices complained of in paragraph 13

above, including but not limited to emotional pain, suffering,

inconvenience and humiliation, in amounts to be determined at trial.

     F.    Order Defendant Employer to pay Woods punitive damages

for its malicious and reckless conduct, as described in paragraph 13

above, in amounts to be determined at trial.

     G.    Grant such further relief as the Court deems necessary and

proper in the public interest.

     H.    Award the Commission its costs of this action.


                           JURY TRIAL DEMAND

     The Commission requests a jury trial on all questions of fact

raised by its complaint.

                                    EQUAL EMPLOYMENT
                                    OPPORTUNITY COMMISSION


                                    GWENDOLYN YOUNG REAMS
                                    Acting General Counsel

                                    LISA MORELLI
                                    Acting Associate General Counsel

                                       8
     Case: 3:21-cv-00708-JRK Doc #: 1 Filed: 03/31/21 9 of 9. PageID #: 9




                                   KENNETH L. BIRD
                                   Regional Attorney

                                   OMAR WEAVER
                                   Supervisory Trial Attorney




Dated: March 31, 2021                 s/ Nedra Campbell
                                   NEDRA D. CAMPBELL (P58768)
                                   Trial Attorney
                                   DETROIT FIELD OFFICE
                                   Patrick V. McNamara Federal
                                   477 Michigan Ave, Room 865
                                   Detroit, Michigan 48226
                                   (313) 226-3410
                                   nedra.campbell@eeoc.gov




                                      9
